                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


PATRICIA KENNEDY,

               Plaintiff,

v.                                                      Case No. 8:18-cv-2796-T-24AEP

BAKRAC, INC.,

               Defendant.
                                              /


                                          ORDER

       This matter comes before the Court on Plaintiff’s Motion for Writ of Garnishment (Doc.

19). A judgment in the amount of $4,455.00 was entered in this action on February 13, 2019

(Doc. 14). According to Plaintiff, the judgment remains unsatisfied. Plaintiff believes that

Defendants may have a bank account or other property in the possession or control of the

Garnishee, Bank OZK, and, by the instant motion, now requests that the Court issue a writ of

garnishment directed to the Garnishee in order to recover on the outstanding judgment.

       Pursuant to Rule 69, Federal Rules of Civil Procedure, the Court must follow state law

regarding execution of a judgment. Florida Statute § 77.01 et. seq. allows recovery of a money

judgment via a writ of garnishment. Thus, the Court may enforce the judgment through a writ

of garnishment pursuant to Florida law. Upon consideration, the Court finds good cause to

grant the motion. Accordingly, it is hereby

       ORDERED:

       1. Plaintiff’s Motion for Writ of Garnishment. (Doc. 19) is GRANTED.

       2. The Clerk is hereby directed to issue a writ of garnishment upon Garnishee Bank

OZK as set forth in Plaintiff’s proposed writ of garnishment (Doc. 19).
      DONE AND ORDERED in Tampa, Florida, on this 28th day of October, 2019.




cc:   Counsel of Record




                                        2
